WOODLEY, Judge.
The offense is the unlawful possession of marihuana; the punishment, 7 years.
Officers obtained a search warrant authorizing the search of appellant’s apartment.
They watched the premises from the outside and saw appellant come out of the house and go to a place near some shrubbery.
Appellant bent down and it appeared that he picked up some object and then replaced it.
The officers went to the shrubbery after appellant re-entered the house. They found a tobacco can from which they removed a sample of the contents and replaced the can in the shrubbery.
One of the officers then secreted himself in the shrubbery and the other watched from the police car for more than 2 hours, when appellant again emerged from the apartment house, went to the shrubbery and picked up the can.
The officer waiting in the shrubbery identified himself as an *278officer and informed appellant that he was under arrest. Appellant started to run but was grabbed by the officer and, after a scuffle, appellant was handcuffed.
The contents of the tobacco can and the sample taken therefrom were shown to contain marihuana.
The evidence is sufficient to sustain the conviction.
No brief has been filed on appellant’s behalf. We have examined the informal bills and the objections to the court’s charge, and find no reversible error.
The judgment is affirmed.